17-2483-cv (L)
Walker v. Carter


                               UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT


                                    SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 11th day of October, two thousand eighteen.

PRESENT:           JOSÉ A. CABRANES,
                   BARRINGTON D. PARKER,
                                Circuit Judges,
                   KIYO A. MATSUMOTO,
                                District Judge.*



DWAYNE D. WALKER, JR.,

                          Plaintiff-Appellant-Cross-Appellee,      17-2483-cv (L)
                                                                   17-2574-cv (XAP)
GREGORY BERRY,

                          Appellant-Cross-Appellee,

                          v.



    *
    Judge Kiyo A. Matsumoto, of the United States District Court for the Eastern District of New
York, sitting by designation.

                                                        1
KAREEM BURKE, “Biggs”,

                        Defendant-Appellee,

SHAWN CARTER, “Jay-Z,” DAMON DASH, “Dame,”
UMG RECORDINGS, INC., ISLAND DEF JAM MUSIC
GROUP, ROC-A-FELLA RECORDS, LLC,

                        Defendants-Appellees-Cross-Appellants.†



FOR PLAINTIFF-APPELLANT-CROSS-
APPELLEE DWAYNE D. WALKER AND
APPELLANT-CROSS-APPELEE GREGORY
BERRY:                                                        GREGORY BERRY, Law Office of Gregory
                                                              Berry, St. Paul, MN.

FOR DEFENDANT-APPELLEE-CROSS-
APPELLANT SHAWN CARTER:                                       ELEANOR M. LACKMAN, (Scott J. Sholder,
                                                              Cowan Debaets Abrahams & Sheppard
                                                              LLP, New York, NY on the brief), Cowan
                                                              Debaets Abrahams & Sheppard LLP,
                                                              New York, NY.

FOR DEFENDANT-APPELLEE-CROSS-
APPELLANT DAMON DASH:                                         Dale Lionel Smith, Dale Lionel Smith,
                                                              Attorney at Law, New York, NY.

FOR DEFENDANTS-APPELLEES-CROSS-
APPELLANTS UMG RECORDINGS, INC.,
ISLAND DEF JAM MUSIC GROUP, AND
ROC-A-FELLA RECORDS, LLC:                                     CYNTHIA A. ARATO, Shapiro and Arato
                                                              LLP, New York, NY.




   †
       The Clerk of Court is directed to amend the caption as shown above.

                                                     2
        Appeal from a judgment and orders of the United States District Court for the Southern
District of New York (Andrew L. Carter, Jr., Judge).

       UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the September 26, 2016 judgment and December 23, 2015,
August 29, 2016, July 12, 2017, and August 3, 2017 orders of the District Court be and hereby are
AFFIRMED.

        Plaintiff-Appellant-Cross-Appellee Dwayne D. Walker (“Walker”) appeals a judgment of the
District Court granting summary judgment to Defendants-Appellees-Cross-Appellants Shawn
Carter, Damon Dash, UMG Recordings, Inc., Island Def Jam Music Group, and Roc-A-Fella
Records, LLC (jointly, “Defendants”). Walker also appeals the District Court’s order denying
reconsideration of its judgment. In addition, Walker and his attorney, Gregory Berry (“Berry”),
appeal several of the District Court’s orders concerning its imposition of sanctions on Walker and
Berry for discovery-related misconduct. Defendants, for their part, appeal an order of the District
Court denying attorney’s fees and additional sanctions. We assume the parties’ familiarity with the
underlying facts, the procedural history of the case, and the issues on appeal.

        After reviewing the record, we affirm the District Court’s judgment and orders for
substantially the reasons stated by the District Court and Magistrate Judge. See Walker v. Carter, No.
12-CV-5384 (ALC)(RLE), 2015 WL 9450843 (S.D.N.Y. Dec. 23, 2015) (Ellis, U.S.M.J.) (imposing
sanctions); Walker v. Carter, No. 12-CV-5384 (ALC)(RLE), 2016 WL 6820722 (S.D.N.Y. Aug. 29,
2016) (Ellis, U.S.M.J.) (setting amount of sanctions); Walker v. Carter, 210 F. Supp. 3d 487, 499-508
(S.D.N.Y. 2016) (granting summary judgment); Walker v. Carter, No. 12-CV-5384 (ALC)(RLE), 2017
WL 3668585 (S.D.N.Y. July 12, 2017) (overruling objections to sanctions); Walker v. Carter, No. 12-
CV-5384 (ALC)(RLE), 2017 WL 3641707 (S.D.N.Y. July 12, 2017) (denying reconsideration of grant
of summary judgment); Walker v. Carter, No. 12-CV-5384 (ALC)(RLE), 2017 WL 3738448 (S.D.N.Y.
Aug. 3, 2017) (denying attorney’s fees and additional sanctions).

       We have reviewed all of the arguments raised by the parties on appeal and find them to be
without merit. For the foregoing reasons, we AFFIRM the September 26, 2016 judgment and
December 23, 2015, August 29, 2016, July 12, 2017, and August 3, 2017 orders of the District Court.


                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




                                                  3